DETAILED CORRESPONDENCE
	The receipt is acknowledged of applicants’ amendment filed 12/06/2021.

Claims 1, 2, 5, 6, 8, 10, 11 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at without an additional source of energy”. The source as disclosed does not have to be external source as claimed. If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of  See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 6, 8, 10, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pagani (EP 1929864), Taranta et al. (WO 2011/089105), as evidenced by Sharma et al. (US 2015/0342172), and Whittem et al. (WO 2006/007630), all references are of record.

Applicant Claims 
Currently amended claim 1 is directed to an insecticide gel composition comprising an insecticide active ingredient, and compounds of insecticide composition that include a gelling agent, solvent and water, the compounds of the insecticide composition being selected to have low affinity for the insecticide active ingredient to facilitate evaporation of the insecticide active ingredient at room temperature without an external energy source,
wherein the compounds of the insecticide composition further comprise a humectant, present in the composition in a concentration between 0.1% and 10% by weight, wherein the gelling agent is present in the composition in a concentration between 10% and 50% by weight, 
wherein the insecticide active ingredient has an insecticidal effect on flying insects selected from the group consisting of mosquitoes, flies and clothes moths and is selected from the group consisting of metofluthrin, transfluthrin, empenthrin and mixtures of the same,
wherein the solvent controls the evaporation rate of the gel,
wherein the solvent comprises glycol ethers, and
wherein the glycol ether is selected from the group consisting of dipropylene glycol dimethyl ether, dipropylene glycol methyl ether, and tripropylene glycol methyl ether.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Pagani teaches anti-mite composition comprising transfluthrin functioning by evaporation. The composition is in gel form, spray, pastille, molded plastic, paper, or semipermeable membrane (abstract). Transfluthrin is highly volatile and effective against mosquitoes as evidenced by Sharma paragraph [0063]. Mites are arachnids (¶¶ [0002], [0017], [0020]). The anti-mite composition performs its function essentially by evaporation internally of a confined space, without there being any need for direct contact with the articles to be treated. The composition is non-toxic for humans, and releases the anti-mite substance constantly for the whole duration of its use and has an adequate overall period of usability (¶ [0013]). The reference disclosed gel composition comprising 1-50% carrageenan (gelling agent), water and solubilizing agent including alcohol and ethoxylates (¶¶ [0026]-[0028]; claims). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	 Pagani however does not teach humectant and its amount in the gel composition as instantly claimed by claim 1. While Pagani teaches solvents, however, the reference does not explicitly teach the solvents claimed by claim 1.
	Taranta teaches method for improved controlling arthropods, especially flying insects, comprising the application of an aqueous gel which contains an insecticide, a natural and synthetic thickener, and humectant (abstract; page 1, lines 11, 26). The aqueous gel can be sprayable liquid gel with good spraying properties, or stiffer 
Whittem teaches stable insecticide composition that is acceptable to human contact comprising insecticide, humectant, stabilizer, organic solvent and surfactant (abstract; page 4, lines 1-15; page 5, lines 1-13).  The organic solvent comprises glycol ethers, including dipropylene glycol methyl ether, which is synonym for dipropylene glycol monomethyl ether (page 6, line 33 till page 7, line12).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide gel composition comprising transfluthrin functioning by evaporation of the transfluthrin, as evidenced by Sharma, and further comprises water, and gelling agent as taught by Pagani wherein 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide insecticidal composition comprising insecticide, humectant, gelling agent, water and solvent as taught by the combination of Pagani and Taranta, as evidenced by Sharma, and further add dipropylene glycol monomethyl ether as taught by Whittem. One would have been motivated to do so because Whittem teaches insecticidal composition comprises such elements along with those taught by the combination of Pagani and Taranta is stable and acceptable to human contact. One would reasonably expect formulating composition comprising insecticidal composition comprising insecticide, humectant, gelling agent, water, surfactant and dipropylene glycol methyl ether wherein the composition is stable and human safe. 
Regarding the amount of humectant of 0.1-10% as claimed by claim 1, Taranta teaches preferred amount of 3-10% that falls within the claimed amount. In the case See MPEP 2144.05 [R-5].
Regarding the amount of gelling agent of 10-50% as claimed by claim 1, and 15-25% as claimed by claim 8, Pagani teaches 1-50% and Taranta teaches 0.01-20% that overlap with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the functional limitations of claim 1 that “the composition has low affinity to the insecticide” and “the composition facilitates evaporation of the insecticide at room temperature without an external energy source”, volatile insecticides are taught by Pagani, and also evidenced by Sharma because transfluthrin is highly volatile at room temperature. The composition of the prior art is substantially identical to the claimed composition, and the affinity of the composition to the insecticide would be expected from the prior art composition since materials and their properties are inseparable. Evaporation of transfluthrin at room temperature without energy source is a functional property of the insecticide that is inseparable from the compound.
Regarding the limitation of claim 1 that the insecticide is effective on flying insects selected from mosquitoes, flies and moth, this is taught by Pagani and Taranta evidenced by Sharma. Further, this is a property of transfluthrin that is inseparable from the compound. 
Regarding the limitation of claim 1 that “the solvent controls the evaporation rate of the gel”, the combination of the cited references teaches the claimed gel composition comprising the claimed ingredients, and evaporation rate of the gel would have been 
Regarding the surfactant claimed by claim 2, Taranta teaches emulsified insecticide that implies the presence of surfactant in the composition, and Whittem teaches stable insecticide composition that is acceptable to human contact comprising surfactant.
Regarding the gelling agents claimed by claim 6, Pagani teaches carrageenan (oligosaccharide) and Taranta teaches xanthan gum and guar gum.
Regarding humectants claimed by claims 10 and 11, Taranta teaches glycerol, propylene glycol and polyethylene glycol.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pagani, Taranta, as evidenced by Sharma, and Whittem as applied to claims 1, 2, 6, 8, 10, and 11 above, and further in view of Pavlin (US 2004/0186263, of record).

Applicant Claims 
Claim 5 recites the gelling agent is polyamide resin ending in a polyalkyleneoxy 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Pagani, Taranta, as evidenced by Sharma, and Whittem are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Taranta suggests synthetic polymeric thickeners at page 11, lines 1-20, the reference however does not teach the thickener claimed by claim 5.
Pavlin teaches polyamide copolymers having linked internal polyether blocks and internal polyamide blocks have advantageous physical properties and solvent-gelling abilities and compatibility with insecticides (abstract; ¶¶ 0028, 0042, 0174). The copolymer is used to provide gelled article include insecticide and emits the insecticide into the environment in order to achieve a desired effect, such as insecticidal effect against mosquitoes. The insecticides include empenthrin. The copolymer is present in composition comprising insecticide in an amount of 5-60% (¶¶ 0168-0175). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide insecticidal -gelling abilities and compatibility with insecticides and ability of the insecticidal composition to emit the insecticide into the environment in order to achieve a desired effect, such as insecticidal effect against mosquitoes.  One would reasonably expect formulating composition comprising insecticide, humectant, polyamide block copolymer gelling agent, dipropylene glycol monomethyl ether and water, wherein the composition has advantageous physical property and gelling ability, and compatible with the insecticide, and further emits the insecticide to the environment to achieve mosquitoes killing effect.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Applicants argue that Whittem discloses an antiparasitic formulation for topical application to, or internal consumption by, animals. Whittem’s disclosure is not relevant to a composition for the controlled evaporation of insecticide at room temperature without an external energy source.

In response to this argument, it is argued that Whittem is relied upon for solely teaching specific solvents claimed by claim 1 and their suitability in insecticidal composition that is acceptable by human. Pagani desired to include solvent in the insecticidal composition, and Whittem teaches solvents that are suitable for insecticidal composition and are acceptable by human. Whittem does not have to teach all the elements of the claim that are taught by the other references. The reference satisfies the purpose for which it was applied. 

Applicants argue that Sharma discloses a candle that uses heat to evaporate the insecticide in paragraph [0023]. Sharma’s proposed formulation is contrary to the claimed invention that requires a formulation in which the insecticide has a low affinity with the gel so that it may evaporate at room temperature without an external energy source.

In response to this argument, it is argued that Sharma is an evidentiary reference relied upon for solely showing that transfluthrin taught by Pagani is highly volatile and effective against mosquitoes, regardless what are other disclosures in the reference. The cited references do not require heat and the volatile insecticide will evaporate by its volatile property without any energy source. The low affinity of transfluthrin to gel is a property inseparable from the compound. 

Applicants argue that Pagani discloses a solubilizing agent. Pagani does not direct the skilled person to the claimed invention in which the solubility of the insecticide in the gel is not desired. Rather, low solubility is needed to permit the evaporation of the insecticide at room temperature without an external energy source. Taranta discloses a typical product for arthropods that carries an attractant for the insects to eat the insecticide in the product. Taranta also fails to disclose a formulation with an insecticide that evaporates at room temperature without an external energy source as recited in claim 1. In fact, Taranta suggests a composition that would retain the insecticide for consumption by the insects.

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed The present claims require solvent.  Pagani teaches the claimed insecticide transfluthrin that is highly volatile, and evaporate at room temperature without any energy source as claimed. Taranta is relied upon for teaching composition comprising transfluthrin, gelling agent, water and humectant that is suitable for improved controlling of arthropods including arachnids and flying insects. One having ordinary skill in the art would have added humectant from the insecticidal composition of Taranta to that of Pagani based on suitability of the humectant to be included in insecticidal composition. 
It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. Applicants are also reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740; In re Rijckaert, 9 F.3d at 1532.
Taranta and Pagani show that it was well known in the art at the time of the . ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
Based on the disclosure by Taranta and Pagani that these substances are used in insecticidal compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating insecticidal compositions. Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186. Further, the examiner does not have to combine the references for the same reasons as applicants may had combined the references for. 

Applicants argue that, in short, none of the cited references teaches or suggests a formulation for an insecticide composition having the compounds recited in claim 1, “the compounds of the insecticide composition being selected to have low affinity for the insecticide active ingredient to facilitate evaporation of the insecticide active ingredient at room temperature without an external energy source”.

It seems that applicants argue properties of the claimed compound of insecticide that is inseparable from the compound of the prior art. The claimed transfluthrin is . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/I.G./


/ISIS A GHALI/           Primary Examiner, Art Unit 1611